Citation Nr: 0705035	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine muscle strain.

2.  Entitlement to an initial compensable rating for 
onychomycosis and tinea pedis.

3.  Entitlement to an initial compensable rating for allergic 
conjunctivitis.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Cervical spine muscle strain is manifested by forward 
flexion of 40 degrees with pain.

2.  Tinea pedis affects no exposed areas and less than one 
percent of the entire body.

3. Conjunctivitis is not shown to be active, and there is no 
evidence of ongoing treatment or residuals associated with 
conjunctivitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for cervical spine muscle strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5290 (2002); Diagnostic 
Codes 5235-5243 (2006).

2.  The criteria for an initial compensable disability 
evaluation for onychomycosis and tinea pedis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002); Diagnostic Code 7806 (2006).

3.  The criteria for an initial compensable evaluation for 
allergic conjunctivitis have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

A June 2002 letter advised the veteran of the requirements of 
a service connection claim and informed him of VA's duty to 
assist with the development of his claims.  He was advised 
what evidence VA would be responsible for obtaining and what 
evidence VA would obtain on his behalf.  This notice was 
provided prior to the October 2002 rating decision which 
granted service connection for the disabilities on appeal.  
Following receipt of the veteran's notice of disagreement, a 
December 2003 letter advised him of the evidence required to 
substantiate his claims for increased evaluation.  This 
letter also informed the veteran of VA's duty to assist and 
stated what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  The 
veteran was advised that VA would schedule an examination if 
necessary to make a decision on his claims.  He was also 
advised to submit any relevant evidence in his possession.  
The claims were subsequently reajudicated in a November 2004 
Supplemental Statement of the Case.  

The Board concludes that the requirements of the duty to 
notify have been met in this case.  All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

B.	Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran.  The relevant medical records, including service 
medical records and post-service VA medical records, have 
been obtained and have been associated with the claims file.  
The veteran has been afforded VA examinations, and the 
reports of those examinations have been associated with the 
claims file.  The veteran has not alleged that any relevant 
evidence remains outstanding.  Accordingly, the Board 
concludes that the requirements of the duty to assist have 
been satisfied in this case.

II.  Applicable Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

II.	Analysis of Claims

A.  Increased rating for cervical spine muscle strain

In October 2002, the RO granted a 10 percent evaluation for 
the veteran's cervical spine muscle strain pursuant to 
Diagnostic Code (DC) 5290. 

The diagnostic codes pertinent to spine ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, cervical strain was rated 
according to Diagnostic Code 5290.  Under that diagnostic 
code, limitation of motion of the cervical spine was rated 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5290 (2003)

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

As previously indicated, the veteran had active service from 
January 1998 to February 2002.  The service medical records 
show that the veteran reported neck pain in April 1999 after 
reportedly falling from the steps of an aircraft.  Service 
medical records indicate that the veteran was seen in October 
2001 with complaints of neck pain.  X-rays showed no 
significant abnormalities, and a diagnosis of mild cervical 
strain was rendered.  A January 2002 entry in the service 
medical records indicates complaints of neck pain.  Upon 
examination, the veteran had normal range of motion of the 
cervical spine. The veteran was advised to use heat and 
stretching exercises for pain relief.  

Outpatient VA medical records reflect that the veteran 
continued to seek outpatient treatment for neck pain after 
separation from service.  VA treatment reports indicate that 
he has at times characterized his neck pain as constant.  A 
report of an August 2002 VA examination reflects that the 
veteran had forward flexion of the cervical spine to 70 
degrees and lateral movement in either direction to 70 
degrees.  Pain was noted upon tilting of the head to the 
right.  The diagnosis was chronic moderate cervical muscle 
strain.

A January 2003 VA outpatient record reflects that the veteran 
reported that his neck pain was aggravated with lifting, 
looking overheard and driving.  He reported using a TENS unit 
and a cervical spine roll for relief.   The veteran was again 
noted to have normal cervical spine range of motion with 
pain.  The assessment was cervical myofascial pain.  

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected cervical spine strain.  Service medical 
records, VA outpatient records and VA examination report 
findings reflect normal range of motion of the cervical 
spine, with pain.  There is no evidence that would support an 
increased rating.  A higher rating under Diagnostic Code 5290 
is not applicable unless there is evidence of moderate 
cervical strain.  In addition, a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted unless there is 
evidence of forward flexion of the cervical spine greater 
than 15 degrees but less than 30 degrees.  The Board has also 
considered the provisions pertaining to intervertebral disc 
syndrome.  However, those criteria are inapplicable, as there 
is no medical evidence of intervertebral disc syndrome in 
this case.

The Board has also considered whether referral for 
extraschedular evaluation is warranted.  However, the Board 
finds that the evidence does not reflect that the veteran's 
disability causes such marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2006) 
for the assignment of an extraschedular evaluation.

For the foregoing reasons, the Board concludes that a rating 
in excess of 10 percent may not be awarded for the veteran's 
cervical spine strain.  As there is not an approximate 
balance of positive and negative evidence, the veteran may 
not be awarded the benefit of the doubt.


B.  Increased rating for onychomycosis and tinea pedis

The veteran seeks a compensable initial rating for 
onychomycosis and tinea pedis.

The rating criteria for evaluating skin disorders were 
amended, effective August 30, 2002.  According to the old 
rating criteria, dermatophytosis is rated, by analogy, to 
eczema, depending upon the location, extent, and repugnance 
or otherwise disabling character of manifestations. 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002).

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  A compensable rating of 10 
percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area. 
Id.  The next higher evaluation of 30 percent requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  The highest rating allowable 
pursuant to this Code necessitates evidence of ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.

Under the revised rating criteria of Diagnostic Code 7806, a 
10 percent disability rating is warranted when less than 5 
percent of the entire body or less 5 percent of exposed areas 
is affected, and no more than topical therapy is required 
during the past 12-month period.  A 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas is affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period. See 38 C.F.R. § 4.118, Code 
7806.  

Service medical records show that the veteran was diagnosed 
with tinea pedis in December 2001.  The veteran was seen in 
February 2002 for complaints of yellow toenails.  The veteran 
was diagnosed with tinea unguium.  

Post-service VA outpatient medical records dated in January 
2003 show that the veteran had no rashes or skin lesions and 
no loss of hair or nails.

At an October 2004 VA examination, the veteran reported 
intermittent symptoms of tinea pedis including itching 
between the toes and on both feet.  He denied any systemic 
symptoms.  He reported using topical creams for treatment 
approximately three to four times a week.  Upon physical 
examination, the VA examiner found small areas of macerated 
skin between the fourth and fifth toes of both feet.  There 
was slight wedging and thickening of the toenails of the 
fifth toe of both feet.  There was no scarring or 
disfigurement.  The examiner diagnosed dermatophysis with 
minimal tinea pedis and onychomycosis.  The examiner stated 
that none of the exposed areas and less than one percent of 
the total body area were affected.

Applying the findings to the rating criteria, the Board 
concludes that the criteria for a compensable evaluation have 
not been met.  As noted above, a 10 percent rating under the 
criteria previously in effect requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. 

According to the rating criteria in effect since August 30, 
2002, a 10 percent rating may be applied where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and no more than topical therapy is 
required during the past 12-month period.  The service 
medical records as well as post service records indicate that 
the condition does not affect an exposed area or an extensive 
area.  The evidence reflects that tinea pedis affects none of 
the exposed areas and less than one percent of the entire 
body.  There is also no evidence of disfigurement.    

There is no evidence to support a compensable rating under 
the criteria that were previously in effect for skin 
disabilities.  There are no findings in this case that the 
veteran's tinea pedis causes exfoliation, exudation, or 
itching involving an exposed surface or extensive area.
There is no evidence that this conditions results in marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.   
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.

The Board concludes that there is a preponderance of the 
evidence against the claim for an initial compensable rating 
for onychomycosis and tinea pedis.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.


C.  Increased rating for allergic conjunctivitis

Diagnostic Code 6018 provides for a 0 percent rating for 
conjunctivitis that is healed with no residuals. 38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2006).  A 10 percent rating is 
warranted when there is active conjunctivitis with objective 
symptoms. Id.

Service medical records show that the veteran sought 
treatment in December 2001 for irritation in both eyes.  He 
was diagnosed with allergic conjunctivitis.  In January 2002, 
the veteran complained of "yellow dots under the eyelids."  
Examination revealed small yellow conjunctival secretions in 
the left eye that were characterized as asymptomatic.  The 
right eye was noted as clear.
 
Post-service medical records are negative for findings of 
active conjunctivitis.  A report of an August 2002 VA 
examination noted a history of allergic conjunctivitis while 
on active duty service.  That report reflects that there were 
no symptoms of redness, discharge or itching in either eye, 
and it was noted that the veteran was not using any eye 
medications.  

An October 2004 VA examination found no active 
conjunctivitis.    

There is no evidence that conjuncitivitis results in marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for a compensable rating for 
conjunctivitis.  A compensable rating is applicable only 
where there is evidence of active conjunctivitis, with 
objective symptoms.   As there is no evidence in this case of 
active conjunctivitis, a compensable rating is not warranted.  


ORDER

An initial rating in excess of 10 percent for cervical spine 
muscle strain is denied.

An initial compensable rating for onychomycosis and tinea 
pedis is denied. 

An initial compensable rating for allergic conjunctivitis is 
denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


